Judgment reversed upon the law and the facts, and a new trial granted, costs to appellant to abide the event. There was evidence sufficient to go to the jury upon the question as to whether the accident was caused by the failure to keep in order the wheelbarrow which plaintiff was ordered and compelled to use. (Matter of Tonawanda Iron & Steel Co., 234 Fed. 198; The Osceola, 189 U. S. 158; Malukas v. Overseas Shipping Co., Inc., 197 App. Div. 224; The Edith Godden, 23 Fed. 43; The Southwark, 191 U. S. 1; Marra v. Hamburg-Am. P. A. Gesellschaft, 180 App. Div. 75.) Lazansky, P. J., Rich, Kapper, Seeger and Carswell, JJ., concur.